Citation Nr: 1040780	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  96-40 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 
1965 to August 1967.

This case comes before the Board of Veterans Appeals (the Board) 
on appeal from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(the RO) which denied service connection for an acquired 
psychiatric condition.

The Veteran and his spouse testified at a hearing held at the RO 
in October 1996 before a RO Hearing Officer, the transcript of 
which has been associated with the Veteran's claims folder.

In October 2003, the Board denied the Veteran's claim for service 
connection for a psychiatric disorder, to include PTSD.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (the Court).  As the result of a Joint Motion for 
Remand which was signed by the Veteran's attorney and 
representatives of the Secretary of VA, in December 2005 order 
the Court vacated the Board's October 2003 decision and remanded 
the appeal to the Board

In May 2007, the Board remanded this case for additional 
evidentiary development. In September 2008, the Board issued a 
decision which denied the Veteran's claim of entitlement to 
service connection for a psychiatric disability, to include PTSD.  
The Veteran appealed the Board's September 2008 decision to the 
Court. In June 2009, the Veteran's representative and the 
Secretary of Veterans Affairs filed with the Court a Joint Motion 
for Remand.  On June 18, 2009, the Court issued an Order which 
granted the Joint Motion for Remand and remanded the case to the 
Board, directing the Board to comply with its directives therein.  

In December 2009, the Board remanded for further development.  
While the case was on remand to the Agency of Original 
Jurisdiction, the Veteran's attorney submitted a July 2010 motion 
for an extension of time of 60 days to submit additional evidence 
pursuant to 38 C.F.R. § 20.1304.  While the Veteran's attorney 
has submitted additional evidence to the Board in support of the 
claim with a waiver of AOJ jurisdiction, in as much as this case 
is being remanded again, the motion for an extension of time of 
60 days from the date of this of issuance of this remand to 
submit additional evidence is granted.  While this case on 
Remand, the Veteran will be afforded the opportunity to 
supplement the record with any additional evidence that he might 
be able to obtain.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required.


REMAND

As noted above, the Board remanded this matter in December 2009 
for further development.  Specifically, the Board instructed the 
RO to provide a medical opinion.  The remand instructions were as 
follows:

The reviewer should state whether it is at least as 
likely as not that the Veteran's current acquired 
psychiatric disability is related to stress 
associated with alleged harassment experienced during 
Officer Candidate School or associated with the 
Veteran's failure to complete Officer Candidate 
School, or is otherwise related to service.  The 
reviewer must provide supporting rationale for any 
opinion rendered.

Pursuant to the Board's remand, a VA medical opinion was obtained 
in February 2010.  The reviewer concluded that "it is less than 
likely as not (less than a 50/50 probability) that his 
schizophrenia is caused by or a result of his training in Officer 
Candidate School or any other event he might have experienced in 
the service."   As noted by the Veteran's attorney in its May 
2010 correspondence, the reviewer did not address whether the 
Veterans schizophrenia was associated with his failure to 
complete Officer Candidate School as instructed in the February 
2010 remand.  The Court has held that a remand confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
On remand, the February 2010 reviewer should address whether the 
Veteran's schizophrenia was associated with failure to complete 
Officer Candidate School.



Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the same 
examiner who rendered the February 2010 
opinion, if possible, to review the claims 
folder and determine the etiology of the 
currently diagnosed acquired psychiatric 
disability (paranoid-type schizophrenia).  If 
the same examiner is unavailable, the file 
should be referred to another similarly 
qualified medical professional.

The reviewer should state whether it is at 
least as likely as not that the Veteran's 
current acquired psychiatric disability is 
related to stress associated with the 
Veteran's failure to complete Officer 
Candidate School.  The reviewer must provide 
supporting rationale for any opinion 
rendered.

If the reviewer finds that an interview with 
the Veteran and/or diagnostic testing is 
necessary, such should be accomplished.

A report should be prepared and associated 
with the Veteran's VA claims folder.

2.	After the development requested above has 
been completed to the extent possible, and 
after undertaking any additional development 
it deems necessary, the RO should again 
review the record and readjudicate the issue 
on appeal.  If the decision remains 
unfavorable to the Veteran, a supplemental 
statement of the case (SSOC) should be 
prepared.  The Veteran and his representative 
should be provided with the SSOC and an 
appropriate period of time (no sooner than 60 
days from the date of this Remand) for 
response.
.  


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



